This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 GEORGE MENDOZA,

 3          Plaintiff-Appellant,

 4 v.                                                                                   NO. 33,913

 5 LUCINDA HUBER,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Manuel I. Arrieta, District Judge

 9 Kelly O’Connell
10 Las Cruces, NM

11 for Appellant

12   The Pickett Law Firm, LLC
13   Stephen T. Swaim
14   Lawrence M. Pickett
15   Las Cruces, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 VANZI, Judge.
 1   {1}   Plaintiff appeals from a district court judgment resolving Plaintiff’s quiet title

 2 complaint in Defendant’s favor. We issued a calendar notice proposing to dismiss for

 3 lack of a final order. Defendant filed a memorandum in support. Plaintiff has not filed

 4 a memorandum in opposition, and the time for doing so has expired. See Rule 12-

 5 210(D)(3) NMRA. Accordingly, we dismiss the appeal. See Frick v. Veazey, 1993-

 6 NMCA-119, ¶ 2, 116 N.M. 246, 861 P.2d 287 (“Failure to file a memorandum in

 7 opposition constitutes acceptance of the disposition proposed in the calendar notice.”).

 8   {2}   DISMISSED.

 9   {3}   IT IS SO ORDERED.

10                                           __________________________________
11                                           LINDA M. VANZI, Judge

12 WE CONCUR:



13 _________________________________
14 MICHAEL D. BUSTAMANTE, Judge



15 _________________________________
16 JONATHAN B. SUTIN, Judge




                                               2